By the Court:
It does not appear that the defendant was a bona fide settler upon the demanded premises. In his answer he alleged only that he had been for fifteen years last past in the exclusive possession and actual occupation thereof, without any allegation that he had resided thereon. He was, therefore, not within the provisions of the Act of April 2d, 1866 (Acts 1865-6, p. 772).
The record shows that the cause was submitted in Court, and there was, therefore, no error in hearing argument at chambers, and thereupon deciding the case.
*180Nor was .there error in refusing to file written findings,- no request therefor having been entered in the minutes of the Court at the time of the submission of the cause.
Judgment and order affirmed. -